708 N.W.2d 432 (2006)
474 Mich. 1024
Richard ARRAND and Linda Arrand, Plaintiffs-Appellants,
v.
Dr. Alan SNIDER, D.O., Herrick Memorial Hospital, Promedica Health System, and Lenawee Health Alliance, Defendants-Appellees.
Docket No. 129346, COA No. 260386.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the July 14, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.